DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Mar. 8, 2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on Mar. 12, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application 15/578,202 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Oath/Declaration
The 1.132 Declaration filed on Mar. 8, 2021 was considered and persuasive to overcome the previous claim rejections under 35 U.S.C 103(a).  See below, “Reasons for Allowance”, for further discussion.

Information Disclosure Statement
The information disclosure statement filed Mar. 10, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, Chowhan et al., the Handbook of Pharmaceutical Excipients, Mullins et al., Mullins et al., O’Driscoll and Susina et al. have been placed in the application file, but the information referred to therein has not been fully considered, since the references were not legible. Furthermore, a copy of Kondritzer et al. was not submitted. Applicant is required to provide copies of the missing references to be considered by the examiner.
The information disclosure statement filed Mar. 10, 2021 fails to comply with 37 CFR 1.98(a)(3)(ii), which requires a copy of the translation if a written English-language translation of a non-English-language document, or portion thereof, is within the possession, custody, or control of, or is readily available to any individual designated in § 1.56(c).  Although it has been placed in the application file, Miyazaki (NPL 037) has been lined through because the document is in a non-English language; the information referred to therein has not been fully considered.

Withdrawn Claim Rejections
The rejections of: 
Claims 1-3, 5-14 and 25-30 under 35 U.S.C. 103 as being unpatentable over Horn et al. (US 20150065511; published: Mar. 5, 2015; of record), in view of Gant et al. (US 2008/0300316; published: Dec. 4, 2008; of record); and
Claim 4 under 35 U.S.C. 103 as being unpatentable over Horn et al. (US 20150065511; published: Mar. 5, 2015) and Gant et al. (US 2008/0300316; published: Dec. 4, 2008) as applied to claims 1-3, 5-14 and 25-30 above, and further in view of Warner et al. (US 2012/0225952; published: Sep. 6, 2012)
are hereby withdrawn in response to the Applicants arguments and amendments filed on Mar. 8, 2021.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stephanie Gonzales on Mar. 11, 2021
The application has been amended as follows: 
In the Claims:

Claims 2 and 4 are canceled.
Claim 11. In line 3, delete “SofZia, “.
Claim 14. In lines 2-4, the phrase “less than 10% of H2O, less than 8% of H2O, less than 6% of H2O, less than 5% of H2O, less than 4% of H2O, less than 3% of H2O, less than 2% of H2O, less than 1% of H2O, less than 0.5% of H2O, less than 0.1% of H2O, or 0% of H2O” is replaced with “less than 10 wt.% of H2O, less than 8 wt.% of H2O, less than 6 wt.% of H2O, less than 5 wt.% of H2O, less than 4 wt.% of H2O, less than 3 wt.% of H2O, less than 2 wt.% of H2O, less than 1 wt.% of H2O, less than 0.5 wt.% of H2O, less than 0.1 wt.% of H2O, or 0 wt.% of H2O”.
Claim 25. In lines 6-7, replace the phrase “extended period of time” with the phrase “at least about one week”.
Claim 30 is canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Horn et al. (US 20150065511; of record), teach an ophthalmic composition for the treatment of presbyopia (Abstract).  Horn et al. teach wherein a topical administration to the eye of 1% w/v pilocarpine and 0.015% (i.e., about 0.2%) w/v tropicamide in saline solution results in an improvement of near vision ([0165] and Fig. 1).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617